Case 2:20-cv-05556-BMC Document 5 Filed 11/19/20 Page 1 of 2 PageID #: 26




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
                                                             :
ROSA ELIZABETH BRAME,                                        :
                                                             :  SCHEDULING ORDER
                                     Plaintiff,              :
                                                             :  20-cv-5556 (BMC)
                         - against -                         :
                                                             :
ANDREW SAUL, Commissioner of Social                          :
Security,                                                    :
                                                             :
                                     Defendant.
------------------------------------------------------------- X

       NOTE THAT THIS ORDER DOES NOT CONFORM WITH
       ADMINISTRATIVE ORDER 2015-05.
       PARTIES SHOULD FOLLOW THE PROCEDURE
       SET FORTH BELOW.

Summary of Schedule:

   •   Administrative Record to be filed within 120 days of the date that this Order
       is docketed.

   •   Plaintiff’s Motion for Judgment on the Pleadings to be filed within 45 days
       from the filing of the administrative record.


       Plaintiff initiated this action by filing the complaint on November 15, 2020.

Plaintifff’s in forma pauperis application is granted pursuant to 28 U.S.C. § 1915.

Under Fed. R. Civ. P. 4(c)(3) the Court may order that service be made by a United

States Marshal or deputy marshal or by a person specially appointed by the Court. THE

COURT HEREBY APPOINTS PLAINTIFF’S COUNSEL AS AN OFFICER OF

THE COURT UNDER 28 U.S.C. § 1915(d) TO EFFECT SERVICE ON

DEFENDANT. PLAINTIFF’S COUNSEL IS RESPONSIBLE FOR EFFECTING

SERVICE WITHIN 90 DAYS OR THIS ACTION WILL BE DISMISSED.
Case 2:20-cv-05556-BMC Document 5 Filed 11/19/20 Page 2 of 2 PageID #: 27




       Defendant will obtain, file and provide to the Court the administrative record of
the proceedings within 120 days of the date that this Order is docketed. Defendant’s
answer to the complaint is waived. Within 45 days from the filing of the record, plaintiff
shall file a motion for judgment on the pleadings. Within 45 days from the filing of
plaintiff’s motion, defendant shall submit its cross-motion. Any party wishing to file a
reply memorandum of law shall notify the Court of its intent to do so within 7 days of the
filing date of the opposing memorandum of law to which it wishes to reply, and shall file
such reply memorandum of law within 30 days of the filing date of that opposing
memorandum of law.

BRIEFING REQUIRMENTS

   1. With regard to the description of medical record, the parties are directed to refrain
from referring to or citing any portion of the record unless that reference or citation (1)
provides material support for the party’s position; or (2) is necessary to distinguish or
explain as not adequately supporting a result contrary to the party’s position. In other
words, the Court does not want a rote recitation of every piece of medical evidence, but
only such evidence as needs to be considered in connection with the Court’s review.

   2. To the extent a party’s memorandum of law uses medical terminology not in
common usage among laypersons, the memorandum shall explain the term, with a
citation to a medical reference source supporting the definition. If the use of the term
relates to the results of a medical test, the memorandum shall explain how those results
bear on the finding of non-disability.

   3. Failure to adhere to these briefing requirements may result in the striking of a
party’s memorandum of law.

SO ORDERED.                               Digitally signed by Brian
                                          M. Cogan
                                                               U.S.D.J.
Dated: Brooklyn, New York
       November 18, 2020




                                              2
